Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 1 of 30 Page ID #:330



        VACHE A. THOMASSIAN (S.B. #289053)
    1   vache@kjtlawgroup.com
        CASPAR JIVALAGIAN (S.B. #282818)
    2   caspar@kjtlawgroup.com
        KJT LAW GROUP LLP
    3   230 N. Maryland Ave., Suite 306
        Glendale, CA 91206
    4   Telephone: 818.507.8525
    5
        CHRISTOPHER A. ADAMS (S.B. #266440)
    6   ca@AdamsEmploymentCounsel.com
        ADAMS EMPLOYMENT COUNSEL
    7   4740 Calle Carga
        Camarillo, CA 93012
    8   Telephone: 818.425.1437
    9   Attorneys for Plaintiff Juan Guzman-Lopez,
        on behalf of himself and all others similarly
   10   situated
   11   Additional Attorneys listed on the next page
   12
                               UNITED STATES DISTRICT COURT
   13
                             CENTRAL DISTRICT OF CALIFORNIA
   14

   15
        JUAN M. GUZMAN-LOPEZ,                             Case No.: 2:19-cv-04358-R-GJS
   16   individually and on behalf of all others
        similarly situated,                               MEMORANDUM OF POINTS AND
   17
                             Plaintiff,                   AUTHORITIES IN SUPPORT OF
   18
                                                          PLAINTIFF JUAN GUZMAN-
   19         v.                                          LOPEZ’ MOTION FOR CLASS
                                                          CERTIFICATION
   20   THE AMERICAN BOTTLING
                                              Date: December 2, 2019
   21   COMPANY, a corporation; KEURIG-DR.
                                              Time: 10:00 a.m.
        PEPPER, INC., a corporation; and DOES
   22                                         Place: Courtroom 880, 10th Floor
        1-20, inclusive
                                              Judge: Manuel L. Real
   23                    Defendants.
   24

   25

   26

   27

   28
         Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                    CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 2 of 30 Page ID #:331



        Brian R. Short (SBN 236140)
    1   Brian@ShortLegal.com
        Dorota A. James (SBN 309933)
    2   Dorota@ShortLegal.com
        ShortLegal, APC
    3   350 10th Ave., Suite 1000
        San Diego, California 92101
    4   Telephone: 619.272.0720
        Facsimile: 619.839.3129
    5

    6   Attorneys for Plaintiff Juan Guzman-Lopez,
        on behalf of himself and all others similarly
    7   situated
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
         Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                    CASE NO. 2:19-CV-04358-R-GJS
 Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 3 of 30 Page ID #:332




1
                                            TABLE OF CONTENTS
2
     I.   INTRODUCTION           1
3    II.  FACTUAL BACKGROUND 4
        1. Non-Compliant Rest Break Policies                                                                  5
4       2. Off–the–Clock Work                                                                                 5
        3. Inability to Take Meal and Rest Breaks                                                             6
5       4. Experience of Class Members Mirror the Experiences of Plaintiff                                    7
     III.   PROCEDURAL HISTORY 8
6
     IV.    CLASS DEFINITIONS           11
7    V. LEGAL STANDARD FOR CLASS CERTIFICATION                      12
        1. The Class is Ascertainable                                                                        13
8       2. The Class is Manageable                                                                           13
     VI.    PLAINTIFF SATISFIES THE REQUIREMENTS OF RULE 23(a)                   14
9       1. Numerosity                                                                                        14
        2. Commonality                                                                                       14
10
          a. Whether Plaintiff and Class Members Received Statutorily Required Rest Breaks                   15
11
                b.   Whether Plaintiff and Class Members Were Provided a Meal Period Before the End of the
12
                Fifth Hour of Work                                                                           16
13              c.   Whether Plaintiff and the Class Members Were Paid for All Hours Worked                  17
14              d.   Whether Wage Statements Provided to Plaintiff and Class Members were Accurate and
15              Whether Plaintiff and Class Members were Timely Paid All Wages Due at Termination            19
16         3.     Typicality                                                                                 20
           4.     Adequacy of Representation                                                                 20
17
                a) Plaintiff are Adequate Class Representatives                                              20
18
                b)   Plaintiff’s Attorneys are Adequate Class Counsel                                        21
19
     VII.         PLAINTIFF SATISFIES THE REQUIREMENTS OF RULE 23(b)(3)                     22
20     1.         Predominance                                                                               22
                a. Predominance Exists for the Off–The–Clock Work Subclass                                   22
21
                b.   Predominance Exists for the Meal Break and Rest Break Subclasses                        23
22
                c.   Predominance Exists for the Wage Statement and Waiting Time Subclasses                  23
23
       2. Superiority                                                       23
24   VIII. IN THE ALTERNATIVE, PLAINTIFF REQUESTS ADDITIONAL PRECERTIFICATION
     DISCOVERY 24
25   IX.   CONCLUSION      25
26

27
                                                          i                            2:19-cv-04358-R-GJS
28
                                                                       Memorandum of Points and Authorities
                                                        in Support of Plaintiff’s Motion for Class Certification
 Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 4 of 30 Page ID #:333




1

2

3                                           TABLE OF AUTHORITIES
                                                             Cases
4
     Adoma v. Univ. of Phoenix, Inc.
5      270 F.R.D. 543 (E.D. Cal. 2010) ..........................................................................16
     Benton v. Telecom Network Specialists, Inc.
6
       220 Cal.App.4th 701 (2013) ...................................................................................6
7    Bradley v. Networkers Int’l, LLC
       211 Cal.App.4th 1129 (2012) ...............................................................................19
8
     Brinker Restaurant Corp. v. Superior Court
9      53 Cal.4th 1004 (2012) .........................................................................................11
10
     Gen. Tel. Co. of Southwest v. Falcon,
       457 U.S. 147 (1982) .............................................................................................21
11   Gonzalez v. Millard Mall Servs., Inc.
12
       281 F.R.D. 455 (2012) ..........................................................................................10
     Hanlon v. Chrysler Corp.
13     150 F.3d 1011 (9th Cir. 1998) ................................................................. 12, 22, 23
14
     Hernandez v. Mendoza
       199 Cal.App.3d 721 (1988) ..................................................................................20
15   Hodges v. Akeena Solar, Inc.
16
       274 F.R.D. 259 (N.D. Cal. 2011) .........................................................................22
     Ikonen v. Hartz Mountain Corp.
17     122 F.R.D. 258 (S.D. Cal. 1988) ..........................................................................12
18   In re Countrywide Fin. Corp. Secs. Litig.
       273 F.R.D. 586 (C.D. Cal. 2009)..........................................................................10
19   In re Juniper Networks Sec. Litig.
20     264 F.R.D. 584 (N.D. Cal. 2009) .........................................................................21
     In re TFT-LCD Antitrust Litig.
21     267 F.R.D. 291 (N.D. Cal. 2010) .........................................................................10
22   Jimenez v. Allstate Ins. Co.
       2012 WL 1366052, at *8 (C.D.Cal. Apr. 18, 2012) .............................................12
23   Jones v. Farmers Ins. Exch.
24     221 Cal. App. 4th 986 (2013), as modified on denial of reh'g (Nov. 26, 2013) ..13
     Lao v. H&M Hennes & Mauritz, L.P.
25     2018 WL 3753708 at *2 (N.D. Cal. August 8, 2018) .................................. 14, 15
26   Lerwill v. Inflight Motion Pictures, Inc.
       582 F.2d 507 (9th Cir. 1978) ..................................................................................9
27
                                                               ii                          2:19-cv-04358-R-GJS
28
                                                                           Memorandum of Points and Authorities
                                                            in Support of Plaintiff’s Motion for Class Certification
 Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 5 of 30 Page ID #:334




1    Lindow v. United States
       738 F.2d 1057 (9th Cir.1984) ...............................................................................16
2    Madison Assocs. v. Baldante
3      183 B.R. 206 (Bankr. C.D. Cal. 1995) .................................................................22
     Morillion v. Royal Packing Co.
4      22 Cal.4th 575 (Cal. 2000) ............................................................................ 13, 16
5    Negrete v. ConAgra Foods Inc.
       2019 WL 1960276 at *15 (C.D. Cal. March 29, 2019)........................................15
6    Staton v. Boeing Co.
7      327 F.3d 938 (9th Cir. 2003) ................................................................................21
     Stuart v. Radioshack Corp.
8      2009 WL 281941 (N.D. Cal. Feb. 5, 2009) ..........................................................22
9    Tourgeman v. Collins Fin. Servs., Inc.
       2011 WL 5025152 (S.D. Cal. Oct. 21, 2011).......................................................23
10   Troester v. Starbucks Corp.
11     5 Cal.5th 829 (2018) ................................................................................ 10, 13, 14
     Valentino v. Carter-Wallace, Inc.
12     97 F.3d 1227 (9th Cir. 1996) ................................................................................24
13   Wal-Mart Stores v. Dukes
       131 S.Ct. 2541 (2011). .................................................................................... 9, 12
14   Weinberger v. Jackson
15     102 F.R.D. 839 (N.D. Cal. 1984) .........................................................................23
     Williams v. Superior Court
16
       221 Cal.App.4th 1353 (2013) ...............................................................................13
17

18   Rules
19   Fed. R. Civ. Proc. 23(a) .............................................................................................9
     Fed. R. Civ. Proc. 23(a)(1) .......................................................................................12
20   Fed. R. Civ. Proc. 23(a)(2) .......................................................................................13
21   Fed. R. Civ. Proc. 23(a)(3) .......................................................................................23
     Fed. R. Civ. Proc. 23(a)(4) .......................................................................................24
22   Fed. R. Civ. Proc. 23(b) ...........................................................................................10
23

24   Regulations
     Cal. Labor Code § 512 .............................................................................................20
25

26

27
                                                               iii                          2:19-cv-04358-R-GJS
28
                                                                            Memorandum of Points and Authorities
                                                             in Support of Plaintiff’s Motion for Class Certification
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 6 of 30 Page ID #:335




    1                                             I.    INTRODUCTION
                 Plaintiff Juan M. Guzman-Lopez (“Plaintiff”) brought this action for failure
    2
        to: pay regular, minimum, and overtime wages, wages due upon termination,
    3
        provide accurate wage statements, and for meal and rest break violations against
    4
        Defendants the American Bottling Company and Keurig-DR. Pepper, Inc.
    5
        (collectively, “Defendants”) on behalf of himself and other current and former non-
    6
        exempt employees who worked for Defendants in California between April 15, 2014
    7
        and the present.
    8
                 Plaintiff now moves for class certification on the following basis:
    9
                 First, both nationwide and California Defendants’ policies and practices
   10
        inhibited Plaintiff and class members from taking off-duty rest breaks. Specifically,
   11
        Defendants required their employees to remain on-site and on-call during their rest
   12
        periods. The “California Wage and Hour Compliance Policies” produced by
   13
        Defendants reads as follows in the relevant parts: “[B]ecause rest periods are paid
   14
        time, employees should remain on premises.” (Exh. A1 at p.4.) This prohibition on
   15
        leaving the premises during the rest breaks is also included in Defendants’ “U.S.
   16
        Timekeeping, Overtime, Meal & Rest Break Policy for Non-Exempt Employees”
   17
        which reads in the relevant parts as follows: “Employees are not permitted to leave
   18
        Company premises while on paid rest breaks.” (Exh. B at p.4.)
   19
                 The policy language undoubtfully evidences Defendants’ rest break policies
   20
        and are universally and commonly applied to all of their employees throughout the
   21
        state of California. In Augustus v. ABM Securities Inc., the California Supreme Court
   22
        held that an employer could not exert any control over employees and/or require its
   23
        employees to remain on-site or on-call during rest periods. Augustus v. ABM
   24
        Securities Inc., 2 Cal.5th 257, 272 (2016). The Court further concluded: “During
   25
        required rest periods, employers must relieve their employees of all duties and
   26

   27   1
         All Exhibits are attached to the Declaration of Christopher A. Adams (“Adams Decl.”), filed concurrently with this
   28   motion.
                                                                  1
            Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                       CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 7 of 30 Page ID #:336




    1   relinquish any control over how employees spend their break time.” Id. at 257. Here,
    2   Plaintiff and all other non-exempt employees in California were required to remain
    3   on-site during their rest periods and, consequently, were not relieved of Defendants’
    4   control during this time. Therefore, Defendants failed to provide compliant off-duty
    5   rest periods to all of their California employees who were subject to this illegal
    6   statewide policy.
    7         Second, Defendants’ policy and practice of having employees clock–in after
    8   performing required pre–shift work fails to compensate them for all hours worked.
    9   Specifically, Defendants’ policy states:
   10
              “If you work at different locations (e.g., you visit various store locations during
   11
              a workday), you generally will begin the shift when you arrive at the first
   12
              location and will end the shift when you depart the last location.” (Exh. A at p.
   13
              3.)
   14
              Plaintiff began his workday at home by logging on to Defendants’
   15
        applications to download his schedule. After doing so, Plaintiff reviewed
   16
        instructions for each merchandising job and mapped routes to store locations. After
   17
        completing these administrative tasks at home, Plaintiff drove to his first retail store
   18
        of the day where he officially started his shift. Contrary to California law, which
   19
        requires employers to compensate their employees for all hours worked, Defendants
   20
        failed to compensate Plaintiff and class member for all of this pre-shift work that
   21
        they performed.
   22
              Third, Defendants had a company-wide policy of not paying Plaintiff and
   23
        class members for the time they spent driving between home and first and last retail
   24
        location. The relevant part of Defendants’ California policy reads as follows:
   25
              “Travel time to and from an employee’s home is generally not
   26
              considered hours worked, as it is normal commute time. If any
   27
              employee is required to travel between worksites (for example, from
   28
                                                       2
         Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                    CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 8 of 30 Page ID #:337




    1         the Company to a customer location, or from one customer location to
    2         another) during the employee’s workday, such travel time is “hours
    3         worked” and the employee will be compensated for the time.” (Ex. A
    4         at p.4.)
    5
               Defendants’ policy violates the “continuous workday” rule under which any
    6
        travel time that occurs after the beginning of an employee’s first principal activity and
    7
        before the end of an employee’s last principal activity on any workday must be
    8
        included in hours worked. Rutti v. LoJack, Corp., Inc., 596 F.3d 1046 (9th Cir. 2010).
    9
        After completing their administrative tasks at their homes, Plaintiff and class members
   10
        left directly from home for work assignments that were predetermined by their
   11
        employer. They travelled directly to a customer’s worksite and rarely reported to the
   12
        Defendants’ offices. There is no doubt the pre-shift administrative work and the
   13
        predetermined travel schedule Defendants imposed on Plaintiff and class members
   14
        made the time spent working at home and the drive time between the home and the
   15
        first and last location “labor” within the meaning of the California Law which should
   16
        have been compensated as required by the California Labor Code.
   17
              Fourth, Defendants practices inhibited Plaintiff and class members from
   18
        taking their meal breaks. Defendants exerted constant pressure on Plaintiff and class
   19
        members to complete the predetermined projects in the shortest amount of time. Due
   20
        to the high volume of their work assignments, the intense pressure to complete their
   21
        jobs within their timeframe imposed by Defendants, and the associated travel time
   22
        between the job sites, Plaintiff and class members were regularly required to forgo
   23
        their meal breaks in violation of California law.
   24
              Fifth, as a direct result of Defendants’ policies and practices of not including
   25
        (1) the time required for Plaintiff and class members to complete pre–shift activities
   26
        and the time to drive between their homes and the first and last retail locations in their
   27
        hours worked and (2) meal and rest premiums for the missed or on-duty rest and meal
   28
                                                       3
         Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                    CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 9 of 30 Page ID #:338




    1   breaks, Defendants knowingly issued inaccurate wage statements to Plaintiff and
    2   class members, in violation of California Labor Code section 226(a). Further,
    3   Plaintiff and class members who left Defendants’ employ, were not timely paid all
    4   wages due at termination, in violation of California Labor Code sections 201-203.
    5          The class satisfies Rule 23’s class certification requirements. Plaintiff seeks an
    6   order certifying the classes described below, and an order disseminating notice to the
    7   class members.
    8          That said, to the extent that the Court is inclined to deny class certification, in
    9   the alternative, for the reasons outlined above, Plaintiff respectfully requests that this
   10   Court grant Plaintiff additional time to conduct pre-certification class discovery and
   11   renew this motion. See ABS Entm’t, Inc. v. CBS Corp., 908 F.3d 405, 427 (9th Cir.
   12   2018) (finding the district court’s strict application of its local rules with respect to
   13   the timeliness of plaintiff’s motion for class action certification was inconsistent with
   14   the Federal Rules of Civil Procedure and thus an abuse of discretion).
   15                              II.    FACTUAL BACKGROUND
   16          Defendant Keurig-Dr. Pepper, Inc., formerly Dr. Pepper-Snapple Group, Inc.,
   17   is a nationwide conglomerate and makers of various assortments of soft drinks.
   18   (Adams Decl. ¶ 12.) Defendant The American Bottling Company is a subsidiary of
   19   Keurig-Dr. Pepper, Inc. offering bottling services and the distributor of Dr. Pepper
   20   affiliated soft drinks. (Id. at ¶ 13.)
   21          During the class period, Plaintiff was jointly employed by Defendants Dr.
   22   Pepper-Snapple Group, Inc. and The American Bottling Company at their facility in
   23   Vernon, California. (Declaration of Juan Guzman-Lopez (“Guzman Decl.”), Exh. C
   24   at ¶ 7.)   Defendants employed Plaintiff as a merchandiser from approximately
   25   November 2017 to September 2018. (Id.) As a merchandiser, Plaintiff would drive
   26   to various storefronts throughout Los Angeles County in order to set up promotional
   27   signs and stock-up on merchandise under the Keurig-Dr. Pepper banner. (Id. at ¶
   28
                                                       4
         Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                    CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 10 of 30 Page ID
                                  #:339



  1   8.) At all times during his employment with Defendants, Plaintiff was a nonexempt
  2   employee, paid in whole or in part on an hourly basis. (Id. at ¶ 7.)
  3          1. Non-Compliant Rest Break Policies
  4           As mentioned above, Defendants uniform rest break policies required their
  5   employees to remain on-site and on-call during their rest periods. The “California
  6   Wage and Hour Compliance Policies” produced by Defendants reads as follows in
  7   the relevant parts: “[B]ecause rest periods are paid time, employees should remain
  8   on premises.” (Exh. A at p.4.) This prohibition on leaving the premises during the
  9   rest breaks is also included in Defendants’ “U.S. Timekeeping, Overtime, Meal &
 10   Rest Break Policy for Non-Exempt Employees” which reads in the relevant parts as
 11   follows: “Employees are not permitted to leave Company premises while on paid
 12   rest breaks.” (Exh. B at p.4.)
 13           Not surprisingly, considering that these policies applied to all of Defendants’
 14   non-exempt employees in California, Plaintiff testifies that he was subject to this
 15   rest break policy in the employee handbook. (Guzman Decl., Exh. C at ¶ 9.) In
 16   fact, Plaintiff testifies that he was “unaware of any policies of Defendants, either
 17   written or otherwise, which would permit [him] to leave the premises during [his]
 18   rest periods.” (Id.) As a result, Plaintiff notes that because of this rest break policy,
 19   he always felt that he was “under the constant scrutiny of [Defendants].” (Id. at ¶
 20   10.)
 21          2. Off–the–Clock Work
 22          As noted above, Defendants’ uniform and systematic policy is only to
 23   compensate employees once they arrived at a store. (Exh. A at p. 3.) But Plaintiff
 24   began his workday at home. (Guzman Decl., Exh. C at ¶ 12.) Plaintiff would
 25   receive his daily route list on his cell phone usually around midnight. (Id.) Every
 26   morning before he left his home and visited his first store, he would review the route
 27   list to familiarize himself with it and get ready for his shift. (Id.) And because the
 28
                                                     5
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 11 of 30 Page ID
                                  #:340



  1   first store location of the day varied each day, this always included determining his
  2   first store of the day and mapping the route to that store. (Id.) He would also check
  3   his phone for any display orders made by the store managers. (Id.) He would also
  4   review the information regarding the quantity of products ordered by my assigned
  5   stores for the day. (Id.) After completing these administrative tasks at home,
  6   Plaintiff drove to his first retail store of the day. (Id.)
  7       Similarly, Plaintiff was regularly required by his supervisors and the
  8   merchandiser manager to pick up so-called “repack” boxes from Defendants’
  9   facility before he started his daily routes. (Id. at ¶ 13.) Plaintiff had to take the
 10   boxes to his assigned stores to repack merchandise from cardboard boxes damaged
 11   by the customer or during delivery. (Id.) But he was never paid for the time he
 12   traveled from his home to Defendants’ facility to pick-up the repack boxes, and the
 13   time he traveled from Defendants’ facility to his first store location. (Id.)
 14       All the time spent completing pre-shift administrative work and the drive time
 15   between home and the first and last retail locations was unpaid work as Plaintiff was
 16   unable to clock–in and out until he arrived at the first location and left the last retail
 17   location during his shift.
 18        3. Inability to Take Meal and Rest Breaks
 19        Due to intense pressure to complete their jobs and inherent problems with
 20   leaving a half-finished display in a store, Defendants required Plaintiff to work
 21   through his breaks until the project was completed. (Exh. C, Guzman Decl. at ¶ 9.)
 22   Specifically, Plaintiff testifies that Defendants prioritize high volume of projects per
 23   day and encourages the merchandisers to handle as many assignments as possible.
 24   (Id. at ¶ 11.) Consistent with this, almost every day his supervisor or the
 25   merchandiser manager would contact him during his shift to add additional routes to
 26   his daily schedule. (Id.) As a result, he was under a continuous pressure to
 27   complete his routes as fast as he could and move on to the next project. (Id.)
 28
                                                     6
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 12 of 30 Page ID
                                  #:341



  1        As a result, Plaintiff had trouble taking their meal breaks as a result of the
  2   travel time between the job sites which put Plaintiff under strict time constraints to
  3   finalize all assigned projects for the day. For example, Plaintiff notes that he had to
  4   eat his lunches while driving from one store location to another store, because there
  5   was no time otherwise to take a lunch break and he was under a lot of pressure to do
  6   my work as efficiently as possible. (Id. at ¶ 22.) Similarly, Plaintiff’s breaks were
  7   usually late because he would get a call from his direct supervisor requesting that he
  8   finish stocking-up the merchandise, complete a display, or clean-up the work area
  9   before he could take a break. (Id. at ¶ 24.) And Plaintiff’s manager would call him
 10   on the company-issued phone and/or his private cell phone during his breaks to
 11   discuss the progress of his daily routes. (Id. at ¶ 18.) Having spoken with other
 12   merchandisers about these issues, Plaintiff states that it was a common practice of
 13   Defendants’ supervisors and managers to contact their subordinates during rest and
 14   meal breaks to discuss work related issues. (Id.)
 15        4. Experience of Class Members Mirror the Experiences of Plaintiff
 16        a. Class members were subject to Defendants’ non-compliant rest break
              policies prohibiting them from leaving premises
 17
           Like Plaintiff, Class members testify that they were subject to Defendants’
 18
      policies prohibiting employees from leaving the premises during their rest breaks.
 19
      (See Declarations of Laquitta Robinson, Exh. D at ¶ 4; Miguel Aguilar, Exh. E at ¶
 20
      3; Blake Allen, Exh. F at ¶ 3; Santiago Benavidez, Exh. H at ¶ 3; Justin Betanzos,
 21
      Exh. I at ¶ 3.) For example, an Order Picker at Defendants’ Vernon facility,
 22
      testified that he was “given verbal warnings for not being on-call or visible during
 23
      [his] breaks.” (Declaration of Blake Allen, Exh. F at ¶ 4.) Similarly, a Forklift
 24
      Driver at Defendants’ Vernon facility testified that he “was given verbal warnings
 25
      for not being on-call during [his] breaks and [he] was threatened by management to
 26
      not leave the premise or [he] would be terminated.” (Declaration of Miguel
 27
      Aguilar, Exh. E at ¶ 4.) Likewise, a Merchandiser testified that he was “given
 28
                                                     7
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 13 of 30 Page ID
                                  #:342



  1   verbal warnings for not being on-call during [his] breaks and [he] was threatened
  2   by management.” (Declaration of Justin Betanzos, Exh. I at ¶ 4.)
  3        b. Class members were not relieved of all duty while on rest breaks
  4        In addition to being prohibited from leaving the premises during their rest
  5   breaks, class members were further restricted by Defendants’ uniform policy and
  6   practice of requiring employees to monitor cell phones, radios, and pagers while on
  7   their breaks. (See Declarations of Laquitta Robinson, Exh. D at ¶ 5; Miguel
  8   Aguilar, Exh. E at ¶ 5; Blake Allen, Exh. F at ¶ 5; Justin Betanzos, Exh. I at ¶ 5.)
  9        c. Employees were forgoing their meal breaks due to the high volume of the
 10           work assignments.
         Like Plaintiff, Class members were forced to forgo their meal breaks due to the
 11
      intense pressure to finish all of their assignments. (See Declarations of Laquitta
 12
      Robinson, Exh. D at ¶ 6; Blake Allen, Exh. F at ¶ 6.)
 13

 14
                                III.    PROCEDURAL HISTORY
 15
            On April 16, 2019, Plaintiff filed his Class Action Complaint (the
 16
      “Complaint”) for damages in the State of California Superior Court, Los Angeles
 17
      County (Case No. 19STCV13050). (Adams Decl. ¶ 14.) The Complaint alleges
 18
      nine causes of action: (1) Failure to Pay Minimum Wages; (2) Failure to Pay
 19
      Overtime Wages; (3) Failure to Provide Meal Periods; (4) Failure to Provide Rest
 20
      Periods; (3) Failure to Pay Minimum and Overtime Wages; (5) Failure to Furnish
 21
      Accurate Wage Statements; (6) Failure to Maintain Required Records; (7) Failure to
 22
      Pay All Wages Due to Discharged and Quitting Employees; (8) Unfair Business
 23
      Practices (California Business and Professions Code §§ 17200, et seq.); and (9)
 24
      Failure to Reimburse for Business Expenditures and Losses. (Id. at ¶ 15.) Plaintiff
 25
      brought this action as a putative Class action seeking to represent a Class of current
 26
      and former persons employed by Defendants in California as non-exempt employees
 27
      during the period commencing four years prior to the filing of the Complaint (April
 28
                                                     8
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 14 of 30 Page ID
                                  #:343



  1   16, 2015) through the final disposition of this action (the “Class”). (Id.) On
  2   September 11, 2019, Plaintiff amended the Complaint to assert a representative
  3   claim under the California Private Attorneys General Act (“PAGA”). (Id.)
  4         In response, on May 15, 2019, Defendants filed their Answer to the
  5   Complaint, and shortly thereafter, on May 20, 2019, Defendants removed this action
  6   to this Court pursuant to the Class Action Fairness Act of 2005. (Id. at ¶ 16.) The
  7   next day, on May 21, 2019, this action was assigned to the Honorable Manuel L.
  8   Real. (Dkt. #8.)
  9         Pursuant to the Court’s June 5, 2019 Order (Dkt. #10) and Federal Rules of
 10   Civil Procedure, Rule 26(f), on June 19, 2019, the parties met-and-conferred to
 11   discuss this matter in general, including initial disclosures. (Adams Decl. ¶ 17.) As
 12   part of this meeting, the parties discussed the possibility of resolving this matter
 13   informally and expeditiously through private mediation, which would include a stay
 14   on formal discovery and conducting targeted, informal discovery. (Id.) Indeed, the
 15   parties’ Joint Rule 26(f) Report indicates as much. (Dkt. #11 at p. 6 (June 28, 2019)
 16   (“The Parties . . . have began discussions regarding potential private mediation.”).)
 17   Unfortunately, that same month, on June 26, 2019, the Honorable Manuel L. Real
 18   passed away. (Adams Decl. ¶ 18.) Since then, this case has been handled by the
 19   Honorable R. Gary Klausner pending reassignment. (Dkt. #16.)
 20         Consistent with the parties’ intention to pursue private mediation, on July 11,
 21   2019, the parties submitted a Joint Stipulation to Extend the Time to Submit Motion
 22   for Class Certification. (Dkt. #12.) In response, this Court granted the parties’
 23   stipulation and extended the deadline for Plaintiff to file his class certification from
 24   August 19, 2019 to September 20, 2019. (Dkt. #13 (July 18, 2019).) Again,
 25   considering the parties’ intention to conserve resources through private mediation
 26   and avoid costly classwide discovery, the parties contacted mediators to inquire as
 27   to the earliest available mediation date. (Adams Decl. ¶ 19.) Unfortunately, the
 28
                                                     9
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 15 of 30 Page ID
                                  #:344



  1   earliest available mediation date of the three agreed-upon, experienced wage-and-
  2   hour mediators was October 23, 2019 with Lisa Klerman. (Id.) To that end, on
  3   September 6, 2019, Plaintiff filed his Ex Parte Application for Extension of Time to
  4   File Plaintiff’s Motion for Class Certification. (Dkt. #21.) On September 11, 2019,
  5   this Court granted in part the ex parte application extending Plaintiff’s deadline to
  6   file the motion for class certification to October 30, 2019 — one week after the
  7   scheduled mediation. (Dkt. #26.)
  8         Since the inception of this case, Plaintiff has vigorously pursued classwide
  9   discovery both informally and formally. (Adams Decl. ¶ 20.) As mentioned earlier,
 10   in light of the parties’ intention to attend mediation, the parties agreed to stay formal
 11   discovery preferring to conduct informal, targeted discovery. (Id. at ¶ 21.) That
 12   said, the parties did exchange initial disclosures pursuant to Federal Rules of Civil
 13   Procedure, Rule 26(a)(1), on July 3, 2019. (Id. at ¶ 22.) Defendants’ initial
 14   disclosures were inadequate. (Id.) Specifically, Defendants failed to disclose the
 15   names of any witnesses and failed to produce any documents, including their
 16   relevant wage-and-hour policies. (Id.) At that time, Plaintiff did not object, because
 17   of the parties’ agreement to stay formal discovery, and Defendants would produce
 18   such information and documents informally. (Id. at ¶ 23.)
 19         That said, Plaintiff has since met-and-conferred with Defendants about
 20   obtaining this information, including putative Class members’ contact information.
 21   (Id. at ¶ 24.) As to the production of the Class members’ contact information, the
 22   parties agreed to the process described in Belaire-West Landscape v. Superior
 23   Court, 149 Cal. App. 4th 554 (2007) and the use of a third-party administrator. (Id.
 24   at ¶ 25.) To that end, on October 16, 2019, Defendants provided the administrator
 25   with the names of 945 individuals. (Id.) The next day, October 17, 2019, the
 26   administrator sent the Belaire-West notices to those individuals. (Id.)
 27   Unfortunately, even providing for a truncated opt-out period of 10-days, Plaintiff
 28
                                                     10
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 16 of 30 Page ID
                                  #:345



  1   only received the Class contact information on October 29, 2019 — one day before
  2   the class certification deadline. (Id.)
  3         Furthermore, upon receiving notice of the Court’s August 21, 2019 Order
  4   denying the parties’ stipulation to extend the class certification deadline, that same
  5   day, on August 21, 2019, Plaintiff served written discovery on Defendants. (Id. at ¶
  6   26.) More than a month later, on September 30, 2019, Defendants produced some
  7   documents. (Id.) That said, since then, Defendants have continuously been
  8   producing documents in tranches, the latest of which was on October 29, 2019. (Id.)
  9         Similarly, on August 21, 2019, Plaintiff served deposition notices of
 10   Defendants’ person most knowledgeable for September 5, 2019 and September 6,
 11   2019. (Id. at ¶ 27.) On September 3, 2019, Defendants objected to these
 12   depositions stating, among other things, that Defendants are unavailable on those
 13   dates. (Id.) To that end, the depositions were rescheduled for October 18, 2019.
 14   (Id.) Unfortunately, due to a transportation incident outside of the control of
 15   Plaintiff on the morning of October 18, 2019, the deposition was rescheduled to
 16   October 25, 2019. (Id.) As a result of this delay and the unavailability of
 17   Defendants’ person most knowledgeable, Plaintiff only received the rough transcript
 18   of the deposition on October 29, 2019. (Id.)
 19                             IV. CLASS DEFINITIONS
            The class definition must identify “members [who can] be identified with
 20
      particularity.” Lerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir.
 21
      1978). The class is defined as follows:
 22
            All persons who have been employed by Keurig-Dr. Pepper, Inc. and The
 23
            American Bottling Company in California as a non-exempt employee at
 24         any time during the period beginning four years prior to the filing of this
            Complaint and ending on the date as determined by the Court (the
 25
            “Class Period”), who:
 26             a) Were not paid for all hours worked, in any pay period that is within the
 27                 Class Period (“The Off–the–Clock Subclass”); and/or

 28
                                                     11
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 17 of 30 Page ID
                                  #:346



  1                    b) Worked more than 5–hours and were not provided with uninterruptable
                          meal periods of at least 30–minutes, and/or meal periods began after the
  2                       end of the fifth hour of work; (“The Meal Break Subclass”); and/or
  3                    c) Were not provided uninterruptable rest breaks of at least 10–minutes for
                          each 4–hours of work (“The Rest Break Subclass”); and/or
  4                    d) Were not provided with accurately itemized wage statements listing all
  5                       hours worked (“The Wage Statement Subclass”); and/or
                       e) Were not paid all wages due and owing at the time of their separation
  6                       (“The Waiting Time Subclass”).
  7

  8                     V.      LEGAL STANDARD FOR CLASS CERTIFICATION
                 A plaintiff seeking class certification must affirmatively show the class meets
  9
      the Rule 23 requirements.2 Wal-Mart Stores v. Dukes, 131 S. Ct. 2541, 2551
 10
      (2011). Under Rule 23(a), a party must show that: “(1) the class is so numerous that
 11
      joinder of all members is impracticable; (2) there are questions of law or fact
 12
      common to the class; (3) the claims or defenses of the representative parties are
 13
      typical of the claims or defenses of the class; and (4) the representative parties will
 14
      fairly and adequately protect the interests of the class.” Then, the court must
 15
      determine whether the class action is maintainable under Rule 23(b). Gonzalez v.
 16
      Millard Mall Servs., Inc., 281 F.R.D. 455, 460 (S.D. Cal. 2012).
 17
                 Rule 23(b)(3) authorizes certification when “questions of law or fact common
 18
      to class members predominate over any questions affecting only individual class
 19
      mem-bers,” and “a class action is superior to other available methods for fairly and
 20
      efficiently adjudicating the controversy.” Plaintiffs and the class seek relief under
 21
      Rule 23(b)(3) for the company–wide practice of having class members perform
 22
      routine, necessary tasks before being able to clock–in, which presents common
 23
      questions regarding the compensation for this time, as required under Starbucks,
 24
      supra, 5 Cal. 5th at 848.
 25
                  A motion for class certification is procedural in nature and the court
 26

 27
      2
          “Rule(s)” are the Federal Rules of Civil Procedure, unless indicated otherwise.
 28
                                                                   12
          Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                     CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 18 of 30 Page ID
                                  #:347



  1   considers the merits of the case only to the extent they overlap with the requirements
  2   of Rule 23. Ellis v. Costco Wholesale Corp., 657 F.3d. 970, 981 (9th Cir. 2011).
  3        1. The Class is Ascertainable
  4          A class is ascertainable “if its members can be ascertained by reference to
  5   objective criteria.” In re TFT-LCD Antitrust Litig., 267 F.R.D. 583, 592 (N.D. Cal.
  6   2010.) The class of over 4,502 members employed during the proposed class period
  7   is ascertainable based on Defendants’ records, through job titles, and dates of
  8   employment.
  9        2. The Class is Manageable
 10         In cases with multiple causes of action, division of the class into smaller
 11   classes or subclasses contributes to the manageability of class litigation at trial. In re
 12   Countrywide Fin. Corp. Secs. Litig., 273 F.R.D. 586, 624 (C.D. Cal. 2009). Here, to
 13   ensure the Class is manageable, Plaintiff identified six sub–classes: (1) “The Off–
 14   the–Clock” Subclass; (2) “The Meal Break” Subclass; (3) “The Rest Break”
 15   Subclass; (4) “The Wage Statement” Subclass; and (5) “The Waiting Time”
 16   Subclass.
 17         In a wage-and-hour case such as this, there are many recognized methods to
 18   prove damages, including employer’s business records and survey evidence.
 19   “Representative testimony, surveys and statistical analysis are all available as tools
 20   to render manageable determinations of the extent of liability.” Brinker Restaurant
 21   Corp. v. Superior Court, 53 Cal.4th 1004, 1054. As testified by Defendants’ Person
 22   Most Knowledgeable during his deposition, Defendants maintain four electronic
 23   timekeeping systems: Kronos, Xora, MyTime, and Apacheta, which non-exempt
 24   employees were required to use to record the start and end of their shifts, and start
 25   and end of their meal breaks. (Deposition of Maung Lin, Exh. G at 145:7-9; 158:3-
 26   11; 187:5-19; 186:11-17; 96:4-11; 96:24-97:12; 147:20-149:11.) Time punches
 27   from these systems can be compared with time punches in the payroll system.
 28
                                                     13
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 19 of 30 Page ID
                                  #:348



  1      VI.       PLAINTIFF SATISFIES THE REQUIREMENTS OF RULE 23(A)
           1. Numerosity
  2
             Rule 23(a)(1) requires that “the class is so numerous that joinder of all
  3
      members is impracticable.” Generally, “classes of 40 or more are numerous enough”
  4
      to satisfy the numerosity requirement of the class certification. Ikonen v. Hartz
  5
      Mountain Corp., 122 F.R.D. 258, 262 (S.D. Cal. 1988). Defendants’ corporate
  6
      records indicate there are 4,502 putative class members in California locations, and
  7
      Defendants’ removal papers indicated as much. (Adams Decl., ¶ 29.) Numerosity is
  8
      satisfied.
  9
           2. Commonality
 10
             Rule 23(a)(2) requires “questions of law or fact common to the class.” This
 11
      requirement is “construed permissively.” Hanlon v. Chrysler Corp., 150 F.3d 1011,
 12
      1019 (9th Cir. 1998). The U.S. Supreme Court stated, “We quite agree that for
 13
      purposes of Rule 23(a)(2) ‘even a single common question will do.’” Dukes, 131 S.
 14
      Ct. at 2556 (reference omitted). In the employment context, “[c]laims alleging that a
 15
      uniform policy consistently applied to a group of employees is in violation of the
 16
      wage-and-hour laws are of the sort routinely, and properly, found suitable for class
 17
      treatment.” Brinker, 53 Cal.4th at 1033. Merely having a facially valid policy is not
 18
      enough, because “this showing does not end the inquiry.” Jimenez v. Allstate Ins. Co.,
 19
      2012 WL 1366052, at *8 (C.D. Cal. Apr. 18, 2012).) The question at that point
 20
      becomes “whether [Defendant] has a practice of not paying [employees] for off–the–
 21
      clock time.” Williams v. Super. Ct., 221 Cal.App.4th1353, 1365 (2013). This is
 22
      because “[a] companywide practice can sustain a common question of fact or law that
 23
      supports commonality for class certification.” Id. at 1369.; see also Brinker, 53
 24
      Cal.4th at 1051–52 (authorizing certification of an off–the–clock class where
 25
      employer had a common policy or practice resulting in improper payments to the
 26
      class). Last year, the California Supreme Court clarified that compensation for all
 27
      time worked includes minutes routinely worked off–the–clock. Starbucks, 5 Cal. 5th
 28
                                                     14
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 20 of 30 Page ID
                                  #:349



  1   at 848.
  2         Here, several common questions apply to all class members, and “generate
  3   common answers apt to drive the resolution of [this] litigation.” Dukes, 131 S.Ct. at
  4   2551. Those questions are:
  5               a. Whether Plaintiff and Class Members Received Statutorily Required
  6                  Rest Breaks
  7         Compelling employees to remain on the Company’s premises during their rest

  8   breaks is inconsistent with being relieved of all work duties as required for rest

  9   breaks. Augustus, 2 Cal. 5th at 269-70. In Augustus v. ABM Securities Inc., the

 10   California Supreme Court held that an employer could not exert any control over

 11   employees and/or require its employees to remain on-site or on-call during rest

 12   periods. See Augustus v. ABM Securities Inc., 2 Cal.5th 257, 272 (2016). The Court

 13   further concluded: “During required rest periods, employers must relieve their

 14   employees of all duties and relinquish any control over how employees spend their

 15   break time.” Id. at 257. Similarly, the California Supreme Court held in Brinker that

 16   an employer cannot “not impede or discourage” employees from taking a break.

 17   Brinker, 53 Cal.4th at 1041.

 18         Defendants’ rest break policies, applicable to all their California non-exempt

 19   employees, required their employees to remain on-site and on-duty during their rest

 20   breaks. (See Exhs. A and B.) In doing so, Defendants discouraged its non-exempt

 21   employees from taking their rest breaks by requiring them to remain on the

 22   premises. Defendants also failed to relinquish control over how Plaintiff and Class

 23   members spent their rest breaks. This is especially the case here where Defendants

 24   required Plaintiff and Class members to monitor cell phones or radios during their

 25   break. This is exactly the sort of control that the Court in Augustus found violated

 26   California rest break law:

 27             “Employees forced to remain on call during a 10-minute rest period must

 28
                                                     15
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 21 of 30 Page ID
                                  #:350



  1          fulfill certain duties: carrying a device or otherwise making arrangements so
  2          the employer can reach the employee during a break, responding when the
  3          employer seeks contact with the employee, and performing other work if the
  4          employer so requests. These obligations are irreconcilable with employees’
  5          retention of freedom to use rest periods for their own purposes.”
  6
      Augustus, 2 Cal. 5th at 270.
  7
                b. Whether Plaintiff and Class Members Were Provided a Meal Period
  8                Before the End of the Fifth Hour of Work
  9         Under California law, “an employer may not employ an employee for a work
 10   period of more than five hours per day without providing the employee with a meal
 11   period of not less than 30 minutes…” Cal. Labor Code § 512. If an employer does
 12   not provide an employee with a required, 30–minute meal period before the end of
 13   the fifth hour, it must pay the employee one hour of pay at the employee’s regular
 14   rate of compensation. Bradley v. Networkers Int’l, LLC, 211 Cal.App.4th 1129,
 15   1149 (2012).
 16         As explained above, Plaintiff and class members were under a constant
 17   pressure to complete their assignment within the timeframe imposed by Defendants
 18   to meet their clients’ expectations. (Guzman Decl., Exh. C ¶¶ 11, 18; Declarations
 19   of Laquitta Robinson, Exh. D at ¶ 6; Blake Allen, Exh. F at ¶ 6.) Furthermore, the
 20   pressure to satisfy the clients’ needs, the high volume of the work assignments to be
 21   completed, and the associated travel time between the retail locations forced
 22   Plaintiff and class members to regularly forgo their lunches. (Id.) Moreover, because
 23   of the inherent problem with leaving a half-finished stocking and/or display in a
 24   store, Plaintiff and other class members were required to remain on the premises and
 25   in attendance of their display to ensure the safety of the customers. (Guzman Decl.,
 26   Exh. C ¶ 24.) In other words, where the official policy is facially valid, meal break
 27   class can still be certified, if specific facts show the employer has informal policies
 28
                                                     16
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 22 of 30 Page ID
                                  #:351



  1   discouraging the taking of meal breaks. See Pina v. Con-Way Freight, Inc., 2012
  2   WL 1278301, at *7 (N.D. Cal. Apr. 12, 2012).
  3          Therefore, regardless of Defendants’ facially lawful meal break policy,
  4   Plaintiff and class members were unable to take complaint meal break and should
  5   have been paid meal break premiums for their on-duty and missed meal breaks as
  6   required under the California law. Here, the Plaintiff and class members were
  7   denied the opportunity to take law compliant meal breaks, and typically could not
  8   take them. Meal breaks were dependent on the workload. ((Guzman Decl., Exh. C
  9   ¶ 11.) Class evidence shows call Plaintiff and class members were expected to skip
 10   and/or work through their meal breaks without compensation. (Guzman Decl., Exh.
 11   C ¶¶ 11, 18; Declarations of Laquitta Robinson, Exh. D at ¶ 6; Blake Allen, Exh. F
 12   at ¶ 6.)
 13              c. Whether Plaintiff and the Class Members Were Paid for All Hours
 14                 Worked
 15          In California employers must pay an employee for all “hours worked,” which

 16   is defined as “the time during which an employee is subject to the control of an

 17   employer, and includes all the time the employee is suffered or permitted to work,

 18   whether or not required to do so.” Morillion v. Royal Packing Co., 22 Cal.4th 575,

 19   578 (Cal. 2000) (“Royal Packing”) (quotation omitted). Under this rule, an

 20   employer is deemed to have “suffered or permitted [an employee] to work” if it

 21   knew or should have known that its employees were working off-the-clock. Id. at

 22   585. “Thus, a plaintiff may establish liability for an off-the-clock claim by proving

 23   that (1) he performed work for which he did not receive compensation; (2) that

 24   Defendants knew or should have known that plaintiff did so; but that (3) the

 25   Defendants stood ‘idly by.’” Adoma v. Univ. of Phoenix, Inc., 270 F.R.D. 543, 548

 26   (E.D. Cal. 2010)(citing Lindow v. United States, 738 F.2d 1057, 1060–62 (9th

 27   Cir.1984)).

 28
                                                     17
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 23 of 30 Page ID
                                  #:352



  1            Brinker authorized certification of an off-the-clock class where the
  2   defendant’s common policy or practice resulted in employees’ time not being
  3   correctly recorded. Brinker, at 1051-52. This is true even when the off–the–clock
  4   time is just minutes, because California’s “relevant statutes and wage order do not
  5   allow employers to require employees to routinely work for minutes off the clock
  6   without compensation.” Starbucks, 5 Cal. 5th at 848. And a theory of recovery
  7   based on uniformly denying compensation of pre–shift work presents a common
  8   issue of fact and law. Jones v. Farmers Ins. Exch., 221 Cal. App. 4th 986, 997,
  9   (2013), as modified on denial of reh'g (Nov. 26, 2013). The fact that there are some
 10   variations in the pre- and post-shift off the clock practices between individual
 11   employees is not sufficient to defeat the commonality. Negrete v. ConAgra Foods
 12   Inc., No. CV 16-0631 FMO (AJWx), 2019 WL 1960276 at *5 (C.D. Cal. March 29,
 13   2019).
 14       As explained above, Plaintiff began his workday at home. (Guzman Decl., Exh.
 15   C at ¶ 12.) Plaintiff would receive his daily route list on his cell phone usually
 16   around midnight. (Id.) Every morning before he left his home and visited his first
 17   store, he would review the route list to familiarize himself with it and get ready for
 18   his shift. (Id.) And because the first store location of the day varied each day, this
 19   always included determining his first store of the day and mapping the route to that
 20   store. (Id.) He would also check his phone for any display orders made by the store
 21   managers. (Id.) He would also review the information regarding the quantity of
 22   products ordered by my assigned stores for the day. (Id.) After completing these
 23   administrative tasks at home, Plaintiff drove to his first retail store of the day. (Id.)
 24   But only upon arrival at the first store, Plaintiff and class members officially started
 25   their shifts. (Ex. A at p. 3.) Plaintiff and class members were also required to
 26   routinely perform off–the–clock work related activities without compensation.
 27         In addition, under Defendants’ uniform policy, Plaintiff and class member
 28
                                                     18
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 24 of 30 Page ID
                                  #:353



  1   were not pay for the time they commute from home and between the first and last
  2   location. Under the “continuous workday” rule any travel that occurs after the
  3   beginning and of an employee’s first principal activity and before the end of an
  4   employee’s last principal activity on any workday must be included in hours
  5   worked. See 29 C.F.R § 790.6(a). The administrative tasks performed by Plaintiff
  6   and the class members at home constitute a principal activity as it was necessary to
  7   complete their assignments at the customers location, and subsequently the drive
  8   time should be compensable.
  9             d. Whether Wage Statements Provided to Plaintiff and Class Members
 10                were Accurate and Whether Plaintiff and Class Members were Timely
                   Paid All Wages Due at Termination
 11
            California Labor Code § 226 requires an employer to furnish its employees
 12
      with an accurate itemized statement in writing showing, among other things: all
 13
      applicable hourly rates in effect during each respective pay period and the
 14
      corresponding number of hours worked by each respective individual; total hours
 15
      worked by each respective individual; as well as gross wages earned. California
 16
      Labor Code §§ 201-203 requires former employees be paid all wages due to them
 17
      within certain time after termination.
 18
            Defendants required Plaintiff and class members to perform work–related
 19
      tasks before they would clock–in/out for their shifts. Defendants’ practice resulted in
 20
      the Defendants knowingly issuing wage statements that did not show all hours
 21
      worked by Plaintiff and class members. Defendants’ off–the–clock practice also
 22
      resulted in the wage statements listing inaccurate amounts of gross wages earned.
 23
      For the same reasons, Plaintiff and Class members who left Defendants’ employ,
 24
      were not timely paid all wages due to them at termination of employment. Thus,
 25
      there is a common question as to whether the wage statements issued to Plaintiff and
 26
      Class members were accurate, and whether former employees were paid all wages
 27
      owed to them at termination.
 28
                                                     19
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 25 of 30 Page ID
                                  #:354



  1       3. Typicality

  2         Like commonality, the typicality requirement of Rule 23(a)(3) is also a

  3   “permissive standard.” In re Juniper Networks Sec. Litig., 264 F.R.D. 584, 589

  4   (N.D. Cal. 2009). The representative plaintiffs must be members of the class they

  5   seek to represent. Gen. Tel. Co. of Southwest v. Falcon, 457 U.S. 147, 156 (1982).

  6   “Typicality does not mean that the claims of the class representatives must be

  7   identical or substantially identical to those of the absent class members.” Staton v.

  8   Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003). They only need to be “reasonably

  9   co–extensive with those of absent class members.” Hanlon, 150 F.3d at 1020.

 10         Here, Plaintiff is a member of the class he seeks to represent. Plaintiff worked

 11   as a merchandiser at Defendants’ location in Vernon, California. Also, Plaintiff held

 12   the same or substantially similar job position, title, and duties as those he seeks to

 13   represent. Further, Plaintiff and class members all used the same time keeping

 14   system to record their hours worked. And he was also subject to the same policy

 15   and/or practice requiring him to remain on premises during his rest break. Like other

 16   employees of Defendants, Plaintiff was not compensated for his travel time between

 17   home and the first and last store location and the administrative work he performed

 18   at the beginning and/or the end of the day. Thus, typicality is met.

 19       4. Adequacy of Representation
            Rule 23(a)(4) requires that the Class Representative “fairly and adequately
 20
      represent the interests of the class.” This involves two questions: (1) whether the
 21
      Class Representative has an interest that conflict with the proposed Class; and (2)
 22
      the qualifications and competency of proposed Class Counsel.
 23

 24             a) Plaintiff are Adequate Class Representatives
            A class representative’s adequacy is presumed, absent evidence to the
 25
      contrary. Madison Assocs. v. Baldante, 183 B.R. 206, 217 (Bankr. C.D. Cal. 1995).
 26
      Also, a “plaintiff may adequately represent the class if he or she has the basic
 27
      understanding about the nature of the suit.” Stuart v. Radioshack Corp., 2009 WL
 28
                                                     20
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 26 of 30 Page ID
                                  #:355



  1   281941, at *11 (N.D. Cal. Feb. 5, 2009); see also, Hodges v. Akeena Solar, Inc., 274
  2   F.R.D. 259, 267 (N.D. Cal. 2011) (class representative deemed inadequate only if
  3   “startlingly unfamiliar” with the case.).
  4
             Here, Plaintiff has an understanding of his suit. Plaintiff brought this action
  5
      on behalf of himself and other similarly situated non-exempt employees to recover
  6
      compensation for injury suffered due to Defendants’ California Labor Code
  7
      violations. Plaintiff’s interests are aligned with those of the class. Plaintiff, just like
  8
      the proposed class members, was not paid for the administrative time he spent
  9
      preparing for his shifts and also post-shift time he worked to submit required reports
 10
      to his employer. In addition, he was not compensated for the drive time between
 11
      home and first and last retail locations, as denied uninterrupted meal and rest
 12
      periods, and as a result did not receive all wages due to them, timely, and at the
 13
      correct rate or accurate wage statements. The representative Plaintiff has no
 14
      conflicts with the class. (Guzman Decl., Exh. C ¶¶ 2-6.)
 15
                b) Plaintiff’s Attorneys are Adequate Class Counsel
 16
             In determining the adequacy of representation, the focus is on the
 17
      qualifications of counsel. Weinberger v. Jackson, 102 F.R.D. 839, 845 (N.D. Cal.
 18
      1984). There is presumption of adequate representation of counsel, and absent
 19
      contrary evidence, potential objections to class counsel’s adequacy should be taken
 20
      with a “grain of salt.” Tourgeman v. Collins Fin. Servs., Inc., 2011 WL 5025152, at
 21
      *13 (S.D. Cal. Oct. 21, 2011).
 22
             Here, Plaintiff retained counsel with significant experience prosecuting wage
 23
      and hour class actions, misclassification, and employment litigation generally. (See
 24
      Adams Decl. and Declaration of Brian Short.) Plaintiff’s counsel were approved as
 25
      class counsel in numerous wage and hour cases. (Id.) Plaintiff’s counsel
 26
      demonstrated their ability to diligently pursue claims on behalf of Plaintiff and the
 27
      proposed Class, and have the resources necessary to do so successfully. Plaintiff
 28
                                                     21
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 27 of 30 Page ID
                                  #:356



  1   request the Court appoint ShortLegal, APC, KJT Law Group, LLP, and Adams
  2   Employment Counsel as Class Counsel.
  3    VII.     PLAINTIFF SATISFIES THE REQUIREMENTS OF RULE 23(B)(3)
  4           Rule 23(b)(3) certification is proper “whenever the actual interests of the
  5   parties can be served best by settling their differences in a single action.” Hanlon,
  6   150 F.3d at 1022. This calls for two separate inquiries: whether issues common to
  7   the class “predominate” over issues unique to individual class members, and
  8   whether the proposed class action is superior to other methods available for
  9   adjudicating the controversy. (Rule 23(b)(3).) “Implicit in the satisfaction of the
 10   predominance test is the notion that the adjudication of common issues will help
 11   achieve judicial economy.” (Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234
 12   (9th Cir. 1996).)
 13       1. Predominance
 14
         a. Predominance Exists for the Off–The–Clock Work Subclass
 15
              It is undisputed Defendants had a company-wide policy of not paying
 16
      Plaintiff and class members for the drive time between home and first and last retail
 17
      locations. This demonstrates Plaintiff and class members were not paid for all time
 18
      worked. Establishing Plaintiff and class members were not paid for all time worked
 19
      is superior, because repeatedly proving a corporate practice on an individual basis is
 20
      costly, time consuming, and wastes court resources. Differences in the time spent on
 21
      pre- and post-shift work and driving from and to house to the first and last store
 22
      location go to the issue of damages, and do not prevent certification. Blackie v.
 23
      Barrack, 524 F.2d 891, 905 (9th Cir. 1975), cert. denied, 429 U.S. 6 (1976); see also
 24
      Jaimez v. Daiohs USA, Inc., 181 Cal. App. 4th 1286, 1301, (2010), “The fact that
 25
      individual [class members] may have different damages does not require denial of
 26
      the class certification motion.” emphasis in original. Whether the amount of off–
 27
      the–clock work time and drive time alleged results in an entitlement to minimum,
 28
                                                     22
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 28 of 30 Page ID
                                  #:357



  1   regular and/or overtime wages is a predominant question across the class.
  2      b. Predominance Exists for the Meal Break and Rest Break Subclasses
  3         Predominance exists where Defendants has a company-wide policy and
  4   practice of not allowing employees to leave the premises during their rest breaks and
  5   Plaintiff and class members forgo or delay their meal breaks to either complete their
  6   work assignments without any causing any disruption to the store operation or to
  7   travel to another store location to meet their deadlines. All these practices and
  8   policies result in meal and rest break violations. Establishing Plaintiff and class
  9   members were unable to take meal breaks before the end of the fifth hour of work or
 10   after the tenth hour of work, and/or rest breaks due to work demands, is superior
 11   because repeatedly proving a corporate practice on an individual basis is costly, time
 12   consuming, and wastes court resources.
 13      c. Predominance Exists for the Wage Statement and Waiting Time Subclasses
 14       Predominance exists where Defendants’ practice of requiring off–the–clock
 15   work resulted in knowingly under–reporting hours worked on Plaintiff’s and class
 16   members’ wage statements, as well and inaccurately listing gross wages earned.
 17   This also resulted in Defendants’ failure to pay former employees all wages due to
 18   them at termination. Establishing Plaintiff and class members were not provided
 19   accurate wage statements, and were not timely paid wages at termination, is
 20   superior, because repeatedly proving a corporate practice on an individual basis is
 21   costly, time consuming, and wastes court resources.
 22       2. Superiority
 23         This action is superior under Rule 23(b)(3), because separate actions are not
 24   economical or feasible for over 4,500 employees, and there will not be difficulties
 25   managing this class action. The class members’ individual interests are relatively
 26   small, which means they have little interest in controlling the prosecution of
 27   separate actions. Plaintiff’s claims arise from their employment in California, and
 28
                                                     23
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 29 of 30 Page ID
                                  #:358



  1   are founded on California labor laws.
  2   VIII.      IN THE ALTERNATIVE, PLAINTIFF REQUESTS ADDITIONAL
  3                         PRECERTIFICATION DISCOVERY
  4           To the extent that the Court is inclined to deny class certification, in the
  5   alternative, Plaintiff respectfully requests that this Court grant Plaintiff additional
  6   time to conduct pre-certification, class discovery and refile this motion at a later
  7   date. The Ninth Circuit recognized that Central District of California Local Rule
  8   23-3’s “bright line rule is in direct contrast to the flexibility of the Federal Rule”
  9   and that “class action determination can only be decided after the district court
 10   undertakes a ‘rigorous analysis’ of the prerequisites for certification.” ABS Entm’t,
 11   Inc. v. CBS Corp., 908 F.3d 405, 427 (9th Cir. 2018); see also Wal–Mart Stores, Inc.
 12   v. Dukes, 564 U.S. 338, 131 S.Ct. 2541, 2551, 180 L.Ed.2d 374 (2011) (“[T]hat the
 13   schedule contemplated by Central District of California Local Rule 23–3, when
 14   considered alongside federal rules regarding status conferences and the timing of
 15   discovery, is quite unrealistic in light of recent case law regarding the need to
 16   establish a sufficient factual record at the class certification stage.”). The Ninth
 17   Circuit has also held that “failing to allow precertification discovery where it is
 18   necessary to determine the existence of a class is an abuse of discretion.” Perez, 553
 19   Fed. Appx. at 669 (citing Kamm v. Cal. City Dev. Co., 509 F.2d 205, 210 (9th
 20   Cir.1975)).
 21           Here, since the outset of this action, Plaintiff has diligently pursued this case
 22   on behalf of the putative class. As mentioned above, in light of the parties’ intention
 23   to attend mediation, the parties agreed to a voluntary stay on classwide discovery
 24   and to exchange informal discovery in preparation of mediation. At the same time,
 25   this matter has been delayed pending reassignment to a judge. That said, as soon as
 26   Plaintiff discovered that the earliest mediation date with an experienced wage-and-
 27   hour mediator was October 23, 2019, Plaintiffs lifted the stay to pursue formal
 28
                                                     24
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
Case 2:19-cv-04358-JFW-GJS Document 31-1 Filed 10/30/19 Page 30 of 30 Page ID
                                  #:359



  1   discovery, including noticing depositions.
  2         Unfortunately, Defendants objected to Plaintiff’s person most knowledgable
  3   deposition notices, and these depositions could not take place until October 25,
  4   2019. In addition, Defendants objected to Plaintiff’s written discovery and continue
  5   to produce documents that are necessary for this Motion — the latest of which was
  6   yesterday, October 29, 2019. Moreover, Plaintiff only received the Class contact
  7   information yesterday. For these reasons, in the alternative, Plaintiff requests that
  8   this Court grant Plaintiff additional time to conduct pre-certification discovery and
  9   renew this Motion.
 10                                    IX.     CONCLUSION
 11      Plaintiff respectfully request the Court certify this action as a class action, appoint
 12   Plaintiff Juan M. Guzman-Lopez as Class Representatives, and ShortLegal, APC,
 13   KJT Law Group, LLP, and Adams Employment Counsel as Class Counsel.
 14

 15
       Dated: October 30, 2019                   SHORTLEGAL, APC
 16
                                                 _____
                                             By: /s/ Brian R. Short
 17

 18                                                 BRIAN R. SHORT
                                                    DOROTA A. JAMES
 19                                                 Attorneys for Plaintiff
                                                    Juan M. Guzman-Lopez
 20

 21

 22    Dated: October 30, 2019                    ADAMS EMPLOYMENT COUNSEL
 23

 24                                                  /s/ Christopher A. Adams
 25                                          By: _________________________________
 26
                                                  CHRISTOPHER A. ADAMS
                                                  Attorneys for Plaintiff
 27
                                                  Juan M. Guzman-Lopez

 28
                                                     25
       Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Class Certification
                                  CASE NO. 2:19-CV-04358-R-GJS
